                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MARC NORFLEET,                                    )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )           Case No. 18−cv–1758−MJR
                                                   )
 JOHN BALDWIN,                                     )
 SHERRY BENTON,                                    )
 JACQUELINE LASHBROOK,                             )
 SAMUEL FURLOW,                                    )
 LAWLESS,                                          )
 JOHN DOES ORANGE CRUSH                            )
 MEMBERS,                                          )
 GAETZ,                                            )
 TOMAS SPILLER,                                    )
 NEWMAN, and                                       )
 ILLINOIS DEPARTMENT OF                            )
 CORRECTIONS,                                      )
                                                   )
                Defendants.                        )



                             MEMORANDUM AND ORDER

REAGAN, Chief District Judge:

       This matter is before the Court on Plaintiff’s Motion to Reconsider the severance and

dismissal of this case. (Doc. 20). This case was dismissed with prejudice on December 4, 2018

and judgment was entered. (Doc. 17)(Doc. 18). On December 21, 2018, Plaintiff filed the present

motion. (Doc. 20). For the following reasons, Plaintiff’s Motion is DENIED. (Doc. 20).

                                    The Motion to Reconsider

       Plaintiff brings his Motion pursuant to Fed. R. Civ. P. 59(e). Plaintiff disputes previous

denials of his requests to compel prison officials to procure more legal supplies and instructions to

adhere to the page limits in the local rules that were given in Plaintiff’s other cases. (Doc. 20, pp.

                                                  1
3-4). Plaintiff also takes issue with the Court’s instruction that if he wishes to renew his request

for a preliminary injunction, he should file it in another case raising claims related to his present

incarceration and limit the motion to 5,000 words or less. (Doc. 20, p. 5).

       Plaintiff alleges that the Court was wrong to perform “two” screenings pursuant to §

1915A. (Doc. 20, pp. 6, 13). This denied Plaintiff his due process rights because he could not file

a Rule 59(e) motion regarding the severance order prior to the Court’s order regarding the merits

of the claims remaining in this action. (Doc. 20, pp. 6-7).

       The Court’s severance order allegedly violated Plaintiff’s due process and equal protection

rights when it severed claims out of this lawsuit because the Court would not have been able to

assess a strike if those claims remained in this suit pursuant to Turley v. Gaetz, 625 F.3d 1005,

1013 (7th Cir. 2010). (Doc. 20, p. 13).

       Plaintiff also contests the Court’s conclusion that the Illinois Court of Claims provides an

adequate remedy for his claims of lost property. (Doc. 20, p. 16). Plaintiff claims that the

mandamus remedy available in state court is insufficient and that a direct appeal process is

necessary. (Doc. 20, pp. 16-17). Plaintiff also argues that he has never been informed of the

availability of mandamus relief. Id.

       Plaintiff further takes issue with the Court’s conclusion that his property claims were

severable because he argues that they all happened at Pinckneyville Correctional Center, concern

subordinate Illinois Department of Corrections (“IDOC”) employees, and caused the loss of

property. (Doc. 20, p. 19).

       Plaintiff also cites Merritte v. Rolla, 15-cv-794-JPG, 2015 WL 5062773 at *3 (S.D. Ill.

August 26, 2015) for the proposition that just because a plaintiff made allegations against several




                                                 2
groups of defendants across three correctional institutions, severance was not mandatory. (Doc.

20, p. 19).

        Plaintiff also repeats his key allegations with regards to Counts 2-5, and argues that, in

light of his allegations, the severance of his other claims “needs correcting.” (Doc. 20, pp. 20-22).

                                              Analysis

        Rule 59(e) provides a basis for relief, where a party challenges the Court’s application of

the law to the facts of the case. See Osterneck v. Ernst & Whinney, 489 U.S. 169, 174-76 (1989)

(concluding that Rule 59(e) was intended to apply to the reconsideration of matters encompassed

within the merits of a judgment). While Rule 59(e) permits a district court to exercise its discretion

to correct its own errors, sparing the time and expense of further proceedings at the appellate level,

Divane v. Krull Elec. Co. Inc., 194 F.3d 845, 848 (7th Cir. 1999), “ill-founded requests for

reconsideration of issues previously decided needlessly take the court’s attention from current

matters.” Berger v. Xerox Ret. Income Guar. Plan, 231 F.Supp.2d 804, 820 (S.D. Ill. 2002)

(internal citation omitted).

        Typically, Rule 59(e) motions are granted upon a showing of either newly discovered

evidence not previously available or evidence in the record that clearly establishes a manifest error

of law or fact. Sigsworth v. City of Aurora, Ill., 487 F.3d 506, 511-12 (7th Cir. 2007); Romo v.

Gulf Stream Coach, Inc., 250 F.3d 1119, 1121 n.3 (7th Cir. 2001). “‘[M]anifest error’ is not

demonstrated by the disappointment of the losing party.             It is the wholesale disregard,

misapplication, or failure to recognize controlling precedent.” Oto v. Metropolitan Life Ins. Co.,

224 F.3d 601, 606 (7th Cir. 2000) (internal citations omitted).




                                                  3
         All of Plaintiff’s arguments are frivolous. First, this case is an inappropriate place to

contest orders entered in other cases, and so to the extent that Plaintiff requests relief based on

events that happened in other cases, that relief is denied.

         Secondly, Plaintiff argues that the Court’s enforcement of its local rules setting page limits

for motions is unfair to him because he is sometimes forced to use smaller, unstandardized pages.

The Court specifically translated its page limit into a word count (5,000), which Plaintiff should

be able to adhere to regardless of the size of his pages. Plaintiff is once again reminded that he

must conform to the local rules, including limits on motion length. The Court is entitled to enforce

its local rules, but as the Court has not struck any of Plaintiff’s motions in this case for being overly

long, the point is moot.

         Plaintiff next argues that he was prejudiced because the Court conducted two screenings

of his case. The Court did not address the merits of Plaintiff’s claims twice; it very clearly

addressed whether the claims were properly joined in one order and then considered their merits

in the next. Plaintiff argues that he was prejudiced because he could not raise his issues regarding

the severance in a Rule 59(e) motion prior to this case being dismissed by separate order. The

Court does not see any prejudice. Nothing in the Federal Rules of Civil Procedure requires the

Court to wait a certain amount of time after it enters an order before acting on a case again. 1

Additionally, Plaintiff has raised his issues regarding the severance in the present motion. He has

not lost an opportunity to make himself heard, and the Court will consider his arguments regarding




         1
           By its terms, Rule 59(e) applies only to judgments. As the severance order did not result in the entry of a
judgment, Rule 59(e) is arguably the incorrect vehicle to raise issues with that order. In contrast, Rule 54(b) permits
a court to reconsider non-final orders. The Court has seldom taxed pro-se litigants with distinguishing between the
two rules as the standards are functionally indistinguishable, but it is worth noting that Rule 54(b) does not reference
the 28-day deadline.

                                                           4
severance. The fact that the Court issued more than one order in this case did not prejudice

Plaintiff.

        Turning to Plaintiff’s arguments regarding the merits, Plaintiff argues that Turley v. Gaetz

stands for the proposition that a Court cannot sever claims into new actions if that means the

original claims would be dismissed and a strike assessed. Turley stands for the proposition that a

court cannot assess a strike unless the suit is dismissed in its entirety as non-meritorious. 625 F.3d

1005, 1012 (7th Cir. 2010). Turley discussed the joinder case, George v. Smith, 507 F.3d 605 (7th

Cir. 2007). Turley did not overrule George or revise its guidance on how to handle joinder issues

in prisoner litigation. Turley, 625 F.3d at 1011. The Seventh Circuit has also recently reiterated

the core holding of George: unrelated claims against different defendants belong in different suits.

Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017). If Plaintiff’s claims were properly joined,

the Court would be wrong to assign Plaintiff a strike for dismissing less than all of them, but the

Court knows of no precedent that requires it to forebear assessing a strike after severing improperly

joined claims pursuant to Fed. R. Civ. P. 21. Whether a claim will survive review pursuant to §

1915(g) is not relevant to the issue of whether claims are properly joined. Turley, 625 F.3d at

1011. (“The references to §1915(g) are not essential to the outcome . . .”). Plaintiff’s reference to

Turley does not establish that the Court has made an error of law.

        Plaintiff also cites to Merritte v. Rolla, 2015 WL 5062773 at *3 (S.D. Ill. August 2015) for

the proposition that severance of claims arising at different prisons is not mandatory. That case

was a non-precedential decision, and since it was decided, the Seventh Circuit noted that a case

where a prisoner had brought claims of similar conduct across multiple prisons should have been

severed into separate suits. Owens, 860 F.3d at 436. There is a strong presumption therefore, that

claims arising at different prisons are not part of the same transaction or occurrence. But more to



                                                  5
the point, the Court did not sever Plaintiff’s claims because it thought severance was mandatory;

it severed as an act of its discretion. Plaintiff’s argument that it was a mistake of law to consider

severance mandatory is irrelevant because the Court did not act on that assumption.

       Plaintiff also argues that his other property claims should not have been severed into

separate suits because they involved IDOC employees, occurred at Pinckneyville, and involved

the loss of property. That may be true, but it ignores other relevant facts that mitigate in favor of

construing the claims as separate transactions or occurrences. The Court kept three of Plaintiff’s

property claims in this suit. (Counts 1-3). Plaintiff alleges that Defendants Lawless, John Doe

Orange Crush Members, Newman, Spiller; Gaetz, Benton, and Baldwin were involved in the

alleged confiscations, that they happened in 2014, and that his property was confiscated pursuant

to a cell shake down and subsequent discipline. The Court severed other property claims into a

suit against Wanack, Norris, and Spiller (Counts 9 and 10). Those claims alleged that Plaintiff’s

property was confiscated in 2016 and were unclear as to the circumstances. The Court also severed

Count 11 into a third property claim suit. The Complaint was unclear as to exactly when the acts

in Count 11 occurred and the circumstances surrounding them, only that they occurred prior to

October 6, 2016. Scro, Overtrip, Lashbrook, and Benton were named in Count 11.

       As to the three cases, the groupings of defendants differed between all three. There was

also nearly a two-year gap between this case and the other property cases. Plaintiff’s Complaint

did not describe the circumstances surrounding his 2016 property claims and nothing in the

Complaint suggests that they were part of the same transaction or occurrence as the 2014 property

claims. Additionally, Plaintiff is a convicted prisoner, so the fact that all three cases occurred at

the same prison and were carried out by employees of that prison is of minimal relevance to

whether the claims were part of the same transaction or occurrence. If that were all it took, no



                                                 6
claims would be severable. Having reviewed original Complaint, the Court finds no legal or

factual error in its conclusion that Plaintiff’s property claims arose out of separate incidents and

were not part of the same transaction or occurrence.

        Plaintiff also alleges that the Court violated his due process rights when it severed this case.

That allegation is patently frivolous. The Court has discretion to manage cases as it sees fit.

Moreover, Plaintiff was instructed that he could inform the Court if he wished not to proceed with

any of the severed claims. Severance only changed the arrangement of Plaintiff’s claims; it did

not eliminate any of them, and the opt-out procedure will allow Plaintiff to avoid incurring

additional filing fees if he wishes to save his money. There has therefore been no taking of

Plaintiff’s life, liberty, or property.

        Plaintiff also seeks reconsideration of the judgment issued in this case. Specifically, he

argues that he was unaware that he could seek mandamus relief as to decisions of the Court of

Claims. He argues that the state is violating his constitutional rights by failing to provide for a

direct appeal process. As the Court explained in its order dismissing this case, the proper inquiry

is whether the remedy provided by the Court of Claims satisfies due process. The Seventh Circuit

has previously held that it does as a matter of law. The particulars of Plaintiff’s situation are

irrelevant. Plaintiff has not provided any legal precedent providing otherwise. He has therefore

not articulated viable grounds for relief, and the fact that he did not know about the availability of

mandamus relief is immaterial. Accordingly, the Court finds no grounds to reconsider its order

dismissing this case and assessing as trike.

        Plaintiff’s bare recitation of claims with the notation that their disposition needs correcting

provide no grounds for relief, nor do any of Plaintiff’s other arguments. According, Plaintiff’s

Motion is DENIED. (Doc. 20).



                                                   7
                                             Disposition

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Reconsider is DENIED. (Doc.

20).

       If Plaintiff wishes to appeal the dismissal of his case, his notice of appeal must be filed

with this court within thirty days of the entry of this order. FED. R. APP. P. 4(a)(1)(A); York Group,

Inc. v. Wuxi Taihu Tractor Co., Ltd., 632 F.3d 399, 401 (7th Cir. 2011). A motion for leave to

appeal in forma pauperis should set forth the issues Plaintiff plans to present on appeal. See FED.

R. APP. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he will be liable for the $505.00 appellate

filing fee irrespective of the outcome of the appeal.        See FED. R. APP. P. 3(e); 28 U.S.C.

§ 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181

F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). Moreover,

if the appeal is found to be nonmeritorious, Plaintiff may also incur another “strike.” 28 U.S.C.

§ 1915(g).



       IT IS SO ORDERED.


       DATED: 1/24/19


                                                               s/ Michael J. Reagan
                                                               United States Chief District Judge




                                                  8
